Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL EMPLOYEE INCENTIVE COMPENSATION

PLAN FOR CONSUMERS ENERGY COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNUAL EMPLOYEE INCENTIVE COMPENSATION

PLAN FOR CONSUMERS ENERGY COMPANY

 

I.                                      GENERAL PROVISIONS

 

1.1         Purpose.  The purpose of the Annual Employee Incentive Compensation
Plan (“EICP” or “Plan”) is to provide an equitable and competitive level of
compensation that will permit Consumers Energy Company (“Company”) and its
subsidiaries to attract, retain and motivate their Employees.

 

1.2         Effective Date.    The Plan as described herein is amended and
restated effective as of March 14, 2014 and revised August 4, 2017.

 

1.3         Eligibility.  Regular non-union U.S. employees who have received a
performance rating of at least “Effective” (also known as “Meets Expectations”
or “Satisfactory” or “Fully Contributing”) for the Performance Year as
documented on their annual performance, evaluation, feedback and development
appraisal are eligible for participation in the EICP.   Any regular non-union
employee who has received a performance rating of less than “Effective” (also
known as “Meets Expectations” or “Satisfactory” or “Fully Contributing”) or
under-contributing (“U”) for the Performance Year as documented on their annual
performance, evaluation, feedback and development appraisal is not eligible for
participation in the EICP.

 

II.                                CORPORATE PERFORMANCE GOALS

 

Each year the President and CEO of CMS Energy Corporation will establish the
Corporate Performance Goals (“Goals”) for the EICP.  The Goals will consist of
between five and fifteen utility specific performance criteria relating to such
items as customer service, safety and reliability.  When establishing the Goals
for a Performance Year, the President and CEO will include the total number of
criteria to be used for the year as well as the award percent for achievement of
a specified number of the established criteria.  The specific Goals will be
communicated to employees no later than March 31st of the Performance Year.  The
Award Formula may include additional adjustments based on financial performance
goals relating to CMS Energy Corporation as determined by the Compensation and
Human Resources Committee of the Company Board of Directors (the “Committee”).

 

III.                          ANNUAL AWARD FORMULA

 

3.1         Annual Awards.  Annual Awards for each eligible EICP participant
will be based upon a standard award as set forth in the table below.  The total
amount of a participant’s Annual Award shall be computed according to the annual
award formula set forth in Section 3.2.  The Standard Award Amounts are subject
to

 

1

--------------------------------------------------------------------------------


 

adjustment by the President and CEO of CMS Energy Corporation as indicated by
market practices.

 

 

 

Fulltime

 

Part time

 

 

 

Standard

 

Standard

 

Salary

 

Award

 

Award

 

Grade

 

Amount

 

Amount

 

25

 

$18,500

 

 

 

24

 

$18,250

 

 

 

23

 

$11,250

 

 

 

22

 

$11,000

 

 

 

21

 

$6,750

 

 

 

20

 

$6,500

 

 

 

19

 

$6,250

 

 

 

18

 

$1,000

 

$500

 

17

 

$875

 

$438

 

16

 

$750

 

$375

 

15

 

$675

 

$338

 

14

 

$600

 

$300

 

13

 

$575

 

$288

 

12

 

$550

 

$275

 

11

 

$525

 

$263

 

10

 

$500

 

$250

 

9

 

$475

 

$238

 

8

 

$450

 

$225

 

7

 

$425

 

$213

 

6

 

$400

 

$200

 

5

 

$375

 

$188

 

4

 

$350

 

$175

 

3

 

$325

 

$163

 

2

 

$300

 

$150

 

1

 

$275

 

$138

 

 

 

3.2         Annual Awards for EICP participants will be calculated and made as
follows:

 

Annual Award = Standard Award Amount X Operational Award Level X 50% Plus
Standard Target Amount X Financial Award Level X 50%

 

IV.                          PAYMENT OF ANNUAL AWARDS

 

4.1         Cash Annual Award.  All Annual Awards for a Performance Year will be
paid in cash no later than March 15th of the calendar year following the
Performance Year provided that the Annual Award for a particular Performance
Year has not been deferred voluntarily pursuant to Section 4.2.  The amounts
required by law to be withheld for income and employment taxes will be deducted
from the Annual Award payments.  All Annual Awards become the obligation of the
company on whose payroll the Employee is enrolled at the time the Committee
makes the Annual Award.

 

2

--------------------------------------------------------------------------------


 

4.2         Deferred Annual Awards.

 

(a)             The payment of all or any portion (rounded to an even multiple
of 10%) of a cash Annual Award may be deferred voluntarily at the election of
individual participants in salary grades 19-25.  Any such deferral will be net
of any applicable FICA or FUTA taxes.  A separate irrevocable election must be
made prior to the  Performance Year.  Any Annual Award made by the Committee
after termination of employment of a participant or retirement of a participant
will be paid in accordance with any deferral election made within the enrollment
period.

 

(b)            At the time the participant makes a deferral election he or she
must select the payment options (including the Payment Event as set forth at
(c) below and the Payment Term as set forth at (d) below) applicable to the
Deferred Annual Award for the Performance Year, as well as any earnings or
income attributable to such amounts.  The payment options elected will apply
only to that year’s Deferred Annual Award and will not apply to any previous
Deferred Annual Award or to any subsequent Deferred Annual Award.  Any
participant who elects to defer all or a portion of an Annual Award and who
fails to select a Payment Event or a Payment Term will be presumed to have
elected a Payment Event of Separation from Service in accordance with paragraph
(c)(i) below and/or a Payment Term of a single sum.

 

(c)             The Payment Event elected can be either:

 

(i)                Separation from Service for any reason other than death. 
Payment will be made, or begin, in the later of: (1) January of the year
following the year of the Separation from Service; or (2) the seventh month
after the month of the Separation from Service.  Later installments, if any,
will be paid in January of the succeeding years;

 

(ii)            Payment upon attainment of a date certain that is more than 1
year after the last day of the applicable Performance Year.  Later installments,
if any, will be paid in January of the succeeding years;

 

(iii)        The first to occur of (i) or (ii) above; or

 

(iv)  The later of (i) or (ii) above.

 

(d)           Payment Term.  At the time of electing to defer an Annual Award,
the participant must also elect how he or she wishes to receive any such payment
from among the following options (the participant may elect a separate Payment
Term for each Payment Event elected):

 

(i)                Payment in a single sum upon occurrence of the Payment Event.

 

3

--------------------------------------------------------------------------------


 

(ii)            Payment of a series of annual installment payments over a period
from two (2) years to fifteen (15) years following the Payment Event.  Each
installment payment shall be equal to a fractional amount of the balance in the
account the numerator of which is one and the denominator of which is the number
of installment payments remaining.  Although initially such installment payments
will be identical, actual payments may vary based upon investment performance. 
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, ¼ of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

 

(e)        Changes to Payment Options.  Once a payment option has been elected,
subsequent changes which would accelerate the receipt of benefits from the Plan
are not permitted, except that the Plan Administrator, which is the Benefit
Administration Committee as defined in the Savings Plan for Employees of
Consumers Energy and other CMS Energy Companies (the “Savings Plan”), may at its
discretion accelerate payments to the extent permitted by Code Section 409A and
applicable regulations.  A subsequent election to change the payment options
related to a Payment Event, in order to delay a payment or to change the form of
a payment, can only be made when all of the following conditions are satisfied:

 

(i)                such election may not take effect until at least 12 months
after the date on which the election is made;

 

(ii)            the payment(s) with respect to which such election is made is
deferred for a period of not less than 5 years from the date such payment would
otherwise have been made (or, in the case of installment payments under
Section 4.2(d)(ii) with regard to amounts deferred (and the related earnings)
prior to January 1, 2016, 5 years from the date the first installment was
scheduled to be paid); and

 

(iii)  such election must be made not less than 12 months before the date the
payment was previously scheduled to be made (or, in the case of installment
payments under Section 4.2(d)(ii) with regard to amounts deferred (and the
related earnings) prior to January 1, 2016, 12 months before the first
installment was scheduled to be paid), if the participant’s previous
commencement date was a specified date.

 

Effective January 1, 2016, the right to a series of installment payments is to
be treated as a right to a series of separate payments to the extent permissible
under Code Section 409A and any applicable regulations.

 

(f)              Investments. At the time of electing to voluntarily defer
payment, the participant must elect how the Deferred Annual Award will be
treated by the Company or Subsidiary.  To the extent that any amounts deferred
are placed in

 

4

--------------------------------------------------------------------------------


 

a rabbi trust with an independent record keeper, a participant who has
previously deferred amounts under this Plan will automatically have his or her
existing investment profile apply to this deferral also.  All determinations of
the available investment options by the Plan Administrator are final and binding
upon participants.  A participant may change the investment elections at any
time prior to the payment of the benefit, subject to any restrictions imposed by
the Plan Administrator, the plan record keeper or by any applicable laws and
regulations.  A participant not making an election will have amounts deferred
treated as if in a Lifestyle Fund as defined in the Savings Plan applicable to
the participant’s age 65, rounded up, or such other investment as determined by
the Plan Administrator.  All gains and losses will be based upon the performance
of the investments selected by the participant from the date the deferral is
first credited to the nominal account.  If the Company elects to fund its
obligation as discussed below, then investment performance will be based on the
balance as determined by the record keeper.

 

(g)            The amount of any Deferred Annual Award is to be satisfied from
the general corporate funds of the company on whose payroll the Plan participant
was enrolled prior to the payout beginning and are subject to the claims of
general creditors of the company.  This is an unfunded nonqualified deferred
compensation plan.  To the extent the Company elects to place funds with a
trustee to pay its future obligations under this Plan, such amounts are placed
for the convenience of the Company or Subsidiary, remain the property of the
Company or Subsidiary and the participant shall have no right to such funds
until properly paid in accordance with the provisions of this Plan.  For
administrative ease and convenience, such amounts may be referred to as
participant accounts, but as such are a notional account only and are not the
property of the participant.  Such amounts remain subject to the claims of the
creditors of the Company or Subsidiary.

 

(h)            Payment in the Event of an Unforeseeable Emergency. The
participant may request that payments commence immediately upon the occurrence
of an Unforeseeable Emergency as that term is defined in Code Section 409A and
any applicable regulations.  Generally, an unforeseeable emergency is a severe
financial hardship resulting from an illness or accident of the participant or
the participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant.  A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan or other arrangements. Distributions because of an
unforeseeable emergency shall not exceed the amount permitted under Section 409A
and accordingly are limited to the amount reasonably necessary to satisfy the
emergency need (after use of insurance proceeds, liquidation of

 

5

--------------------------------------------------------------------------------


 

assets, etc.) plus an amount to pay taxes reasonably anticipated as a result of
the distribution. In the event any payment is made due to an unforeseeable
emergency, all deferral elections for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year.  For any participant receiving a
hardship withdrawal under the Savings Plan, all deferral elections under this
Plan for the current Performance Year will cease and the participant will not be
eligible to make any deferral elections under this Plan for the following
Performance Year.

 

4.3         Payment in the Event of Death.

 

(a)             A participant may name the beneficiary of his or her choice on a
beneficiary form provided by the Company or record keeper, and the beneficiary
shall receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards.  If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.

 

(b)            A participant may change beneficiaries at any time, and the
change will be effective as of the date the plan record keeper or the Company
accepts the form as complete.  The Company will not be liable for any payments
made before receipt and acceptance of a written beneficiary request.

 

V.                                CHANGE OF STATUS

 

Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.

 

5.1         Pro-Rata Annual Awards.  A new EICP participant, whether hired or
promoted to the position, or an EICP employee promoted to a higher salary grade
during the Performance Year will receive a pro rata Annual Award based on the
percentage of the Performance Year in which the employee is in a particular
salary grade.  An EICP participant whose salary grade has been lowered, but
whose employment is not terminated during the Performance Year will receive a
pro rata Annual Award based on the percentage of the Performance Year in which
the employee is in a particular salary grade.  Awards will also be prorated for
any change in full time or part time work status.

 

5.2         Termination.  An EICP participant whose employment is terminated
pursuant to a violation of the Company code of conduct or other corporate
policies will not be considered for or receive an Annual Award.

 

5.3         Resignation.  An EICP participant who resigns prior to payment
(during or after a Performance Year) will not be eligible for an Annual Award. 
If the resignation is

 

6

--------------------------------------------------------------------------------


 

due to reasons such as a downsizing or reorganization, or the ill health of the
employee or ill health in the immediate family, the employee may petition the
Plan Administrator and may be considered, in the discretion of the Plan
Administrator, for a pro rata Annual Award.  The Plan Administrator’s decision
to approve or deny the request for a pro rata Annual Award shall be final.

 

5.4         Death, Disability, Retirement, Leave of Absence.  An EICP
participant whose status as an active employee is changed during the Performance
Year due to death, Disability, Retirement, or Leave of Absence (as determined by
the Plan Administrator) will receive a pro rata Annual Award.  An EICP
participant whose employment is terminated following the Performance Year but
prior to payment due to death, Disability or Retirement will continue to be
eligible for an Annual Award for the Performance Year.  Any such payment or
Annual Award payable due to the death of the EICP participant will be made to
the named beneficiary, or if no beneficiary is named or if the beneficiary
doesn’t survive the EICP participant, then to the EICP participant’s estate no
later than March 15 following the applicable Performance Year.  Notwithstanding
the above, an EICP participant who retires, is on disability or leave of absence
and who becomes employed by a competitor of CMS Energy or Consumers Energy or
their subsidiaries or affiliates prior to award payout will forfeit all rights
to an Annual Award, unless prior approval of such employment has been granted by
the Committee.  A “competitor” shall mean an entity engaged in the business of
(1) selling (a) electric power or natural gas at retail or wholesale within the
State of Michigan or (b) electric power at wholesale within the market area in
which an electric generating plant owned by a subsidiary or affiliate of CMS
Enterprises is located or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by a subsidiary.

 

5.5         Payment Following Leave of Absence.  Payment of an award for an EICP
participant who is on leave of absence or Family Medical Leave Act leave at the
time of payment shall be delayed until the participant has returned to work and
then shall be paid in the payroll period that is within an administratively
reasonable time after returning to work, but no later than March 15 of the year
following the year the participant has returned to work.

 

.

 

VI.                          MISCELLANEOUS

 

6.1         Impact on Benefit Plans.  Payments made under the Plan will be
considered as earnings for the Supplemental Executive Retirement Plans (Salary
Grades 24 and 25) but not for purposes of the Employees’ Savings Plan, Pension
Plan, or other employee benefit programs.

 

6.2         Impact on Employment.  Neither the adoption of the Plan nor the
granting of any Annual Award under the Plan will be deemed to create any right
in any individual to

 

7

--------------------------------------------------------------------------------


 

be retained or continued in the employment of the Company or any corporation
within the Company’s control group.

 

6.3         Termination or Amendment of the Plan.  The Company may amend or
terminate the Plan at any time.  Upon termination, any Deferred Annual Award
accrued under the Plan and vested will remain in the Plan and be paid out in
accordance with the Payment Elections previously selected.  The Plan
Administrator is authorized to make any amendments that are deemed necessary or
desirable to comply with any applicable laws, regulations or orders or as may be
advised by counsel or to clarify the terms and operation of the Plan.  The
Company may terminate the Plan and accelerate any benefits under the Plan, at
its discretion, if it acts consistent in all manners with the requirements of
Code Section 409A and any applicable regulations with respect to when a
terminated plan may accelerate payment to a participant.

 

6.4         Governing Law.  The Plan will be governed and construed in
accordance with the laws of the State of Michigan.

 

6.5         Dispute Resolution.  Any disputes related to the Plan must be
brought to the Plan Administrator.  The Plan Administrator is granted full
discretionary authority to apply the terms of the Plan, make administrative
rulings, interpret the Plan and make any other determinations with respect to
the Plan.  If the Plan Administrator makes a determination and the participant
disagrees with or wishes to appeal the determination, the participant must
appeal the decision to the Plan Administrator, in writing and not later than 60
days from when the determination was mailed to the participant.  If the
participant does not timely appeal the original determination, the participant
has no further rights under the Plan with respect to the matter presented in the
claim.  If the participant appeals the original determination and that appeal
does not result in a mutually agreeable resolution, then the dispute shall be
subject to final and binding arbitration before a single arbitrator selected by
the parties to be conducted in Jackson, Michigan, provided the participant makes
such request for arbitration in writing within 30 days of the final decision by
the Plan Administrator.  The arbitration will be conducted and finished within
90 days of the selection of the arbitrator.  The parties shall share equally the
cost of the arbitrator and of conducting the arbitration proceeding, but each
party shall bear the cost of its own legal counsel and experts and other
out-of-pocket expenditures.  The arbitrator must use an arbitrary and capricious
standard of review when considering any determinations and findings by the Plan
Administrator.

 

VII.                    AMENDMENT TO REFLECT CODE SECTION 409A

 

7.1         Code Section 409A.  This Plan has been amended, effective as of
January 1, 2005, to comply with the requirements of Section 409A of the Code. 
To the extent counsel determines additional amendments may be reasonable or
desirable in order to comply with Code Section 409A, and any other applicable
rules, laws and regulations, such changes shall be authorized with the approval
of the Plan Administrator.

 

8

--------------------------------------------------------------------------------